Citation Nr: 1510820	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-34 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in February 2015.  A transcript of that hearing has been associated with the claims file.  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's  service treatment records (STRs) are not available.  In March 2009, the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC), which informed VA in a March 2009 response that this was a fire related case and there were no STRs or surgeon general reports.  When "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  In a March 2009 letter, the RO informed the Veteran that the record was fire-related and requested that the Veteran send copies of any records he has in his possession or any other relevant evidence.  The Veteran did not subsequently provide any additional information regarding treatment in service for his knees.  In a July 2010 memorandum to the file, VA determined: "All procedures to obtain the needed military information have been exhausted; further attempts are futile and based on these facts, we have determined that  the records are not available."  

Considering the above, and the evidence of record including: the Veteran's testimony in the February 2015 Board hearing of repeated jumping from vehicles which he drove during his active service and having continued bilateral knee problems since his active service, which he is competent to report on; the VA medical records demonstrating the Veteran was initially treated for the left knee in October 2001; the Veteran was initially diagnosed with right knee arthritis in a June 1981 VA examination and reported a history of right knee pain since 1969; and the lay statements from the Veteran's friend indicating he witnessed the Veteran walked with a limp following his active service; the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral knee disability, originated during his active service or was otherwise caused by or related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

In addition, as the record reflects the Veteran has received continuing treatment at VA and the last VA medical records associated with the file are from September 2014, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially concerning his VA medical records from September 2014 and thereafter, which have not been associated with the record.  Documentation of all efforts to obtain these records should be included in the claims file.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the right and left knees.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's right and left knee disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully as his service treatment records are unavailable.  

Please also note: the Veteran is competent to attest to any lay observable right and left knee symptoms and past treatment, including any continuity of symptoms since his active service.  The lay statements from the Veteran's buddies should also be reviewed, and  likewise, they are competent to attest to lay observable events and symptoms. 

All tests of the right knee should be performed to determine his current bilateral knee diagnosis.  

The examiner is then asked to answer the following:  

(a).  Please identify all currently diagnosed right and left knee disabilities.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right or left knee disabilities were incurred during his active military service, within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include his reported repeated jumping out of vehicles, including tanks, during his active service.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of etiology of the bilateral knees at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




